OVERTON, J.
Defendant was tried on,an affidavit charging him with having had unlawfully in his possession, on December 24, 1922, intoxicating liquor for beverage purposes, was found guilty, and sentenced to pay a fine of $500 and to 60 days in jail, and, in default of paying the fine, to six months additional imprisonment. Although defendant has appealed from the sentence, he has filed no brief.
Before arraignment defendant filed a motion to quash the affidavit on the ground that the act under which he was being prosecuted “is unconstitutional, null, void, and of no effect.” The plea does not indicate in what respect the act is unconstitutional, or even whether it violates the state or federal Constitution. A plea that a statute is unconstitutional, so vaguely framed, is defective, and, not entitled to notice. Surgi v. Snetchman, 11 La. Ann. 387.
The record also contains a motion for a new trial, filed by defendant, based on the ground that the verdict and judgment of the court finding him guilty is contrary to the law and the evidence. A motion for a new trial, based on that ground, is not reviewable by us, as we have repeatedly held.
Eor the reasons assigned, the judgment appealed from is affirmed.